Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a 371 of PCT/JP2018/037690 10/10/2018, which claims benefit of 62/571,391 10/12/2017.
2.	Claims 1-15 are pending in the application.
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 

148 USPQ 459 (1966), that are applied for establishing a background for 


1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-15 are rejected under 35 U.S.C. 103(a) as being obvious over Funasaka et al. US 2014/0235614 A1.
	Applicants  claim an oral dosage form comprising about 30 mg to about 140 mg of Compound A or a pharmaceutically acceptable salt thereof and at least one pharmaceutically acceptable excipient, wherein said Compound A is 5-((2-(4-(l-(2-hydroxyethyl)piperidin-4-yl)benzamide)pyridine-4-yl)oxy)-6-(2-methoxyethoxy)-N-methyl-lH-indole-l-carboxamide represented by Formula (I):

    PNG
    media_image1.png
    293
    541
    media_image1.png
    Greyscale
, see claim 1. Dependent claims 2-7 further limit the scope of compositions, i.e.,  specific concentration of compound A or B in claims 2-7.
Applicants claim an oral dosage form comprising a therapeutically effective amount of Compound A or a pharmaceutically acceptable salt thereof and at least one pharmaceutically acceptable excipient, wherein said therapeutically effective amount is single daily dose of about 30 mg to about 140 mg, and said Compound A is 5-((2-(4-(l-(2-hydroxyethyl)piperidin-4-yl)benzamide)pyridine-4-yl)oxy)-6-(2-methoxyethoxy)-N-methyl-lH-indole-1-carboxamide represented by Formula (I):

    PNG
    media_image1.png
    293
    541
    media_image1.png
    Greyscale
, see claim 8. Dependent claims 9-15 further limit the scope of compositions, i.e.,  specific concentration of compound A or B in claims 9-14, and for treating stomach cancer, lung cancer, bladder cancer, endometrial cancer, bile duct cancer or breast cancer in claim 15. 
Determination of the scope and content of the prior art (MPEP §2141.01)
	Funasaka et al. ‘614 discloses a compound/composition of the formula, i.e.,

    PNG
    media_image2.png
    322
    494
    media_image2.png
    Greyscale
, see claim 14 in column 116. Funasaka et al. ‘614 compound is used for treating lung cancer, the daily dose is from 0.1 mg to 300 mg per day, see columns 117 and 9.

Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Funasaka et al. ‘614 is that Funasaka et al. ‘614  is silent  the instant metabolite compound B. However, the instant compound B is not the active ingredient of the oral dosage form, and it does not obtain any patent weight.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-15  prima facie obvious because one would be motivated to employ the compound/composition and  methods of use of Funasaka et al. ‘614 to obtain instant invention.  
The motivation to make the claimed composition and methods of use derived from the known compound/composition methods of use of Funasaka et al. ‘614 would possess similar activity to that which is claimed in the reference.
Double Patenting
5.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.1     Claims 1 and 8 are rejected under the judicially created doctrine of   obviousness- type double patenting as being unpatentable over claims 1 and 23 of Funasaka et al. US 8,933,099 and over claim 15 of Funasaka et al. US 9,951,047. Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
	Applicants  claim an oral dosage form comprising about 30 mg to about 140 mg of Compound A or a pharmaceutically acceptable salt thereof and at least one pharmaceutically acceptable excipient, wherein said Compound A is 5-((2-(4-(l-(2-

    PNG
    media_image1.png
    293
    541
    media_image1.png
    Greyscale
, see claim 1.
Applicants claim an oral dosage form comprising a therapeutically effective amount of Compound A or a pharmaceutically acceptable salt thereof and at least one pharmaceutically acceptable excipient, wherein said therapeutically effective amount is single daily dose of about 30 mg to about 140 mg, and said Compound A is 5-((2-(4-(l-(2-hydroxyethyl)piperidin-4-yl)benzamide)pyridine-4-yl)oxy)-6-(2-methoxyethoxy)-N-methyl-lH-indole-1-carboxamide represented by Formula (I):

    PNG
    media_image1.png
    293
    541
    media_image1.png
    Greyscale
, see claim 8.
	Funasaka et al.  ‘099 claims a compound/composition of the formula, 
i.e.,

    PNG
    media_image2.png
    322
    494
    media_image2.png
    Greyscale
, see claim 11 in column 218. Funasaka et al. ‘614 compound is 

Funasaka et al.  ‘047 claims a compound/composition of the formula, 
i.e.,

    PNG
    media_image2.png
    322
    494
    media_image2.png
    Greyscale
, see claim 15 in column 32. Funasaka et al. ‘047 compound is 
used for treating lung cancer, the daily dose is from 6.25 mg to 50 mg/kg, see columns 29 and 32
The difference between instant claims and Funasaka et al. ‘099 and  ‘047   is that the dosages of Funasaka et al. ‘099 and  ‘047   are embraced within the scope of the instant claims.
One having ordinary skill in the art would find the claims 1 and 8   prima facie obvious because one would be motivated to employ the compound/composition and  methods of use of Funasaka et al. ‘099 and  ‘047 to obtain instant invention.  
The motivation to make the claimed composition and methods of use derived from the known compound/composition methods of use of Funasaka et al. ‘099 and  ‘047 would possess similar activity to that which is claimed in the reference.

5.2     Claim 15 is provisionally rejected under the judicially created doctrine of   obviousness- type double patenting as being unpatentable over claim 13 Miyano et al.  co-pending application No. 16/225,772, and over claim 9 of Miyano et al.  co-pending application No. 15/771,193, and over claim 5 of  Miyano et al.  co-pending application No. 
Applicants  claim a method of method of method of treating stomach cancer, lung cancer, bladder cancer, endometrial cancer, bile duct cancer or breast cancer in a human subject in need thereof comprising administering the oral dosage form of a compound of the formula, i.e.,  
    PNG
    media_image1.png
    293
    541
    media_image1.png
    Greyscale
, to the human subject.
Miyano et al.  ‘772 claims a method for treating a bile duct cancer in a patient having a gene encoding an FGFR 2-fusion protein, comprising administering to the patient a pharmacologically effective amount of 5-((2-(4-(l-(2-hydroxy ethyl)piperidin-4-yl)benzamide)pyridin-4-yl)oxy)-6-(2-methoxyethoxy)-N-methyl-lH-indole-l-carboxamide or a pharmaceutically acceptable salt thereof.
Miyano et al.  ‘193 claims a method for treating breast cancer comprising administering to the patient a pharmacologically effective amount of 5-((2-(4-(l-(2-hydroxy ethyl)piperidin-4-yl)benzamide)pyridin-4-yl)oxy)-6-(2-methoxyethoxy)-N-methyl-lH-indole-l-carboxamide or a pharmaceutically acceptable salt thereof to a patient in need thereof.
Miyano et al.  ‘139 claims a method for treating a bile duct cancer, comprising administering to the patient in need thereof a pharmacologically effective amount of 5-((2-(4-(l-(2-hydroxy ethyl)piperidin-4-yl)benzamide)pyridin-4-yl)oxy)-6-(2-
The difference between instant claims and Miyano et al. ‘772, ‘193 and ‘139 is that the treated cancer are embraced within the scope of the instant claims.
One having ordinary skill in the art would find the claim 15  prima facie obvious because one would be motivated to employ the methods of use of Miyano et al. ‘772, ‘193 and  ‘139 to obtain instant invention.  
The motivation to make the claimed methods of use derived from the known methods of use of Miyano et al. ‘772, ‘193 and ‘139 would possess similar activity to that which is claimed in the reference.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629         



June 22, 2021